Case 1:18-cv-23431-JEM Document 53 Entered on FLSD Docket 01/29/2019 Page 1 of 2



                          UN ITED STA TES DISTRICT COU RT FO R TH E
                               SOU TH ERN D ISTRICT O F FLO RID A
                                       M IAM IDIVISION

   JO> ATH AN M M OS,individually and on
   behalfofa11otherssimilarly situated,

          Plaintiff,

                                   CaseNum ber:18-23431-ClV-M ARTlNEZ-OTAZO-REYES

   py HOM ESTEAD LLc d/b/aPLANET
   FITNESS-HOMJSTEAD,
          Defendant.
                                                /

   M AN UEL G ON ZA LEZ,individually and
   on behalfofallotherssim ilarly situated,

          Plaintiff,

                                  CaseNum ber: I8-Z4I8O-CIV-M ARTINEZ-OTAZO-REYES

   PF HOM ESTEAD,LLC,aDelawarelimited
   liability company,

          D efendant.


                               O RDE.
                                    R CO NSOLIDATING CASES

          THIS CAUSE camebeforetheCourtuponDefendant'sM otiontoConsolidate(ECFNo.
   8)in ManuelGonzalez v.PF Homestea4 LLC,Case No.18-24180.The Courthascarefully
   reviewed the case filesand isotherwise duly advised. The Courtfindsthat,pursuantto Fed.R.

           42(a),consolidation of the above-captioned cases is appropriate for all purposes,
   including pretrialprocedures and trial. Itis,therefore:

          O R D ERED A ND A D JU D G ED that
Case 1:18-cv-23431-JEM Document 53 Entered on FLSD Docket 01/29/2019 Page 2 of 2



          1.    Defendant's M otion to Consolidate (ECF No.S1 in Case No. 18-24180 is
   G RANTED. Theabove-captioned actionsarehereby CON SO LIDATED into oneaction fora1l

   PUT OSCS.

                A 11pleadings and other filings in connection w ith the consolidated cases shallbe

   filed in Case Number: IB-Z343I-CIV-M ARTINEZ-OTAZO-REYES ('ithe consolidated
   CaSC'5).
                The Clerk of the Cou14 is DIR EC TED to A D M IN ISTR A TIVELY CL O SE

   Case N um ber: I8-Z4I8O-CIV -M A RT IN EZ-O TA ZO -R EY ES. Accordingly, al1 pending

   m otionsare D ENIED asM O O T in thatcase,

                The Clerk ofthe CourtisDIRECTED to file a copy ofthis Orderin each ofthe

   above-captioned cases.

          DONE AND ORDERED in ChambersatM iami,Florida,this$% dayofJanuary,2019.


                                                                  $'
                                                    JO SE .M A RTIN EZ
                                                    > 1 D STA TES D IST 1CT JU D GE

   Copiesprovided to:
   M agistrateJudgeOtazo-lkeyes
   A11CounselofRecord
